Title: To John Adams from Samuel Allyne Otis, 26 November 1792
From: Otis, Samuel Allyne
To: Adams, John



Sir
Philadelphia Novr 26th 1792

I do myself the honor to enclose you the minutes of the last week and to repeat my wishes to see you here as soon as possible, and as I hear Mrs Adams has quite recovered her health and that your own is restored I flatter myself those wishes will soon be gratified.  I have every day less fears of an unfavorable election of the two first officers in the Government—People seem to look with solemn astonishment at the Scenes in France & on comparison felicitate themselves on their enjoyment of peace liberty and good government—Whilst the squibbs & crackers continually let of by inflamatory malcontents bounce for a few minutes & go out in their own stench—The two houses have hardly set about business in earnest nor perhaps will they much before Chrismass. Mrs Otis joins me in respects to Mrs Adams and all friends.
I am / Sir / With esteem & respect / Your most humble Sert
Sam. A. Otis